                 Case 2:17-cr-00453-DN Document 103 Filed 03/03/20 Page 1 of 2
 12A
                                   UNITED STATES PROBATION OFFICE
                                      FOR THE DISTRICT OF UTAH
                             Report on Offender Under Supervision
 Name of Offender: Debra Fillmore                                   Docket Number: 2:17CR00453-001

 Name of Sentencing Judicial Officer:        Honorable David Nuffer
                                             U.S. District Judge

 Date of Original Sentence: December 20, 2017
 Original Offense:     Possession of Methamphetamine with Intent to Distribute
 Original Sentence:    60 Months Custody/48 Months Supervise Release

 Type of Supervision: Supervised Release                  Current Supervision Began: October 16, 2019

                                         SUPERVISION SUMMARY

The following information is regarding the termination of the defendant’s supervised release.

On December 20, 2017, the defendant was originally sentenced to 60 months custody followed by 48 months
supervised release. While in custody, the defendant experienced health issues. The Bureau of Prisons
recommended a compassionate release to return home and have her family assist her with her health issues.

On October 15, 2019, the defendant’s judgment was amended to include her term of custody to time serve
followed by 48 months supervised release. The defendant was granted her compassionate release and returned to
her family’s residence.

On October 16, 2019, the defendant commenced her 48-month term of supervised release. The defendant shared
with United States Probation that she was suffering from severe health issues. On February 18, 2020, the
defendant’s family informed United States Probation the defendant had passed away on February 12, 2020 related
to her health issues. Confirmation of the defendant’s passing was confirmed by a copy of the defendant’s death
certificate.

Based on this information, it is respectfully recommended the defendant’s case be closed.

If the Court desires more information or another course of action, please contact me at.

                                         I declare under penalty of perjury that the foregoing is true and correct.


                                                                           ______________________________
                                                                        by Alonzo Nez
                                                                           U.S. Probation Officer
                                                                           February 21, 2020




Revised 12/17
              Case 2:17-cr-00453-DN Document 103 Filed 03/03/20 Page 2 of 2
PROB 12B                                                                          Debra Fillmore
D/UT 06/15
                                                                               2:17CR00453-001


THE COURT:

X Approves the request noted above
☐
☐ Denies the request noted above
☐ Other
                                                        Honorable David Nuffer
                                                        United States District Judge

                                                        Date:    March 3, 2020
